SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

771
CAF 12-01065
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF LAURA M. SCHULTZ,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

KARL F. SCHULTZ, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


PETER P. VASILION, WILLIAMSVILLE, FOR PETITIONER-APPELLANT.

THOMAS A. DEUSCHLE, ATTORNEY FOR THE CHILD, WEST SENECA.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered January 19, 2012. The order dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Schultz v Schultz ([appeal No. 2]
___ AD3d ___ [June 14, 2013]).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court